Reasons for Allowance
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is in response to the Amendments and Arguments filed 01/04/2022 wherein claims 1-20 are amended, wherein claims 1, 7, 13, 20 are recited in independent form.  The Amendment adds distinguishing limitations to each of the independent claims and/or converts dependent claims to independent claims incorporating all necessary allowable subject matter as set forth above with respect to the art made of record.  
Regarding claim 1, the independent claims were amended to contain the additional limitations, the claims as amended, when considered with ALL the limitations of the claims (and NOT in isolation) are not taught in any single art made of record. Claim 1 as amended claims to include the limitation " determining, at the first base station, an additional set of base stations which are to attempt to page the first UE device, said additional set of base stations including an additional small cell base station which is not included in said first set of base stations; sending, from the first base station, a paging request message to the additional small cell base station in said additional set of base stations, said paging request message to the additional small cell base station requesting paging of the first UE device; and receiving, at the first base station, a paging response message from the additional small cell base station, said paging response message indicating one of: i) an attempt at the additional small cell base station to page the first UE device was successful or ii) an attempt at the additional 
Regarding claim 7, the independent claims were amended to contain the additional limitations, the claims as amended, when considered with ALL the limitations of the claims (and NOT in isolation) are not taught in any single art made of record. Claim 1 as amended claims to include the limitation " receiving, at the first base station, a second paging request, said second paging request being a request to page a second UE device; determining, at the first base station, a second set of base stations which are to attempt to page the second UE device, said second set of base stations including a second small cell base station, said second small cell base station not being in said first set of base stations; sending, from the first base station, a paging request message to the second small cell base station in said second set of base stations, said paging request message requesting paging of the second UE device; and receiving, at the first base station, a paging response message from the second small cell base station, said paging response message indicating one of: i) an attempt at the second small cell base station to page the second UE device was successful or ii) an attempt at the second small cell base station to page the second UE device was unsuccessful" wherein the prior art of record fails to disclose or make obvious the limitations.
Regarding claim 13, the independent claims were amended to contain the additional limitations, the claims as amended, when considered with ALL the limitations of the claims (and NOT in isolation) are not taught in any single art made of record. Claim 1 as amended claims to include the limitation " send, from the first base station, a 
Regarding claim 20, the independent claims were amended to contain the additional limitations, the claims as amended, when considered with ALL the limitations of the claims (and NOT in isolation) are not taught in any single art made of record. Claim 1 as amended claims to include the limitation " sending, from the first base station, a paging request message to a small cell base station in a first set of base stations, said small cell base station having a coverage area smaller than the coverage area of said first base station which is a macro base station, said paging request 
With respect to the art made of record  including United States Patent Application Publication US-20140106790 to Kakinada et al (hereinafter d1), United States Patent Application Publication US-20180270894to Park et al (hereinafter d2), United States Patent Application Publication US-20150031382 to Damnjanovic et al (hereinafter d3), United States Patent Application Publication US-20160234841 to Pao et al (hereinafter d4), United States Patent Application Publication US-20180270894 to Park et al (hereinafter d5) (wherein d1, d2, d3, d4 represent the most relevant art), None of the applied references disclose or suggest the limitations noted above with respect to claims 1, 7, 13 and 20.  D1 discloses a system comprising at least one macro eNodeB (i.e. first base station) and a set of HeNB (i.e. set of base stations or small cell 
Claim Objections
All previously held objections are overcome in the Applicant Amendment of 01/04/2022. 
Double Patenting
In response the previously held rejections under this heading the Applicant filed a Terminal Disclaimer with respect to U.S. Patent No. 10,764,864. The Terminal Disclaims was approved on 01/04/2022, wherein the Double Patenting rejection is overcome. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN TAYLOR whose telephone number is (571)270-3189.  The examiner can normally be reached on Monday through Thursday 10:00 am to 4:00 pm (EST).  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 
/NATHAN S TAYLOR/Primary Examiner, Art Unit 2643